 GARDNER-DENVER COMPANY77GARDNER-DENVER COMPANYandUNITED STEEL WORKERS OF AMERICA,CIO, PETITIONER.Case No. 30-RC-630.November 21, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Clyde F. Waers, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.Pursuant to a Board-directed election,' the Board, on May 11,1949, certified Office Employees International Union, Local No. 5,AFL, hereinafter referred to as Local No. 5, as the exclusive bargain-ing representative of the employees on the office payroll of the Em-ployer's Denver, Colorado, plant.Thereafter, on August 1, 1949, theEmployer and Local No. 5 entered into a collective bargaining agree-ment which was to remain in effect until August 1, 1950, and thereafterfrom year to year unless terminated by notice not less than 60 or morethan 75 days before the end of any yearly period.On June 30, 1951, the Petitioner advised the Employer by letterthat it represented a majority of the employees on the office payrolland that it was therefore requesting recognition as the bargainingrepresentative of these employees.On the same day, the Petitionerfiled the instant petition.The Employer contends that its contract with Local No. 5 is a barto this proceeding.The Petitioner, on the other hand, takes the posi-tion that the contract is not effective as a bar to this proceeding becauseLocal No. 5 has renounced its interest in the employees covered by thecontract.The record shows that for several months after the 1949 contractwas executed, it was administered by a committee of employees repre-senting Local No. 5 which met with the Employer about once a month.However, only three such meetings have been held since the fallof 1950.2During the first year of the contract two officials of Local1'82 NLRB 201.'The record shows that the committee recently obtained wage increases as well as certainother benefits for the employees.97 NLRB No, 17. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDNo. 5 personally communicated with the Employer from time to time.In the past year, however, no official of Local No. 5 has contacted theEmployer or attempted in any way to represent the employees hereinvolved in their dealings with the Employer.Moreover, on July31, 1951, Local No. 5 wrote the Employer the following letter :For the past several weeks, we have been in the process of deter-mining our interest and responsibility among the office and tech-nical employees at your Company regarding representation ofthat group under (the) existing contract between your Companyand Local No. 5. . . .We have determined from our members, former members andpotential members that, even though some employees eligible, tovote in such an election would probably vote for Local No. 5, wedo not consider ourselves to have an effective bargaining or repre-sentation unit at this time.Accordingly, we feel that we haveno responsibility to pursue this matter further and are withdraw-ing our interest, officially, this date.This will permit your Com-pany, and USA, CIO, to proceed with the NLRB to hold thenecessary certification election.A copy of this letter was forwarded to the Petitioner with thefollowing note :We expect you fellows to win this election and do a job for thesepeople.If you don't, we will as long as I have anything to do forLocal 5.We could represent them now-but we aren't going tostand in the way of organization work another union has alreadydone so good luck.Although served with written notice, Local No. 5 did not appear atthe hearing.From the foregoing, it is clear that Local No. 5 has abandoned theadministration of its contract with the Employer and, in fact, hasadvised the Employer in writing that it no longer claims to representthe employees in question.Under these circumstances, we find thatthe contract is not a bar to an election at this time.A question affecting commerce exists concerning the representationof employees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unitappropriate for purposes of collective bargaining within the meaningof Section 9 (b) of the Act: All employees on the office payroll of the8Cf.Reynolds & Manley Lumber Company,88 NLRB 1300;Armour and Company,,95NLRB 956. For the reasons stated in BostonMachine Works Company,89 NLRB 59, wefind it unnecessary to pass on the Employer's contention that the Petitioner,if chosen asthe collective bargaining representative, should be bound by the contract of Local No. 5. SOUTHWESTERN BELL TELEPHONE' COMPANY79Employer at its Denver, Colorado, plant, excluding all productionand maintenance employees, plant clericals, assistants to the personneldirector, confidential secretaries, time-study engineers, rate setters,routing engineers, the manager of the employees' credit union, tech-nical employees, department heads, and all other supervisors as definedin the Act.[Text of Direction of Election omitted from publication in thisvolume.]SOUTHWESTERN BELL TELEPHONE COMPANYandCLAUDE JULYANSOUTHWESTERN DIVISION No. 20, COMMUNICATIONSWORKERS OFAMERICA, CIOandCLAUDEJULYAN.Cases Nos. 14-CA-550 and141.-CB-110.November 203, 1951Decisionand OrderOn July 30,1951, Trial Examiner James R. Hemingway issued hisintermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Interme-diateReport attached hereto.Thereafter, the Respondents filedexceptions to the Intermediate Report and supporting briefs.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the modifications and exceptionsnoted below.We agree with the Trial Examiner that the Respondent Company,at the instance of the Respondent Union, discriminatorily refused topermit employee Julyan to trade his work tour assignment because hewas not a member of the Respondent Union, and thereby violated Sec-tion 8 (a) (3) and (1) of the Act.We also agree with the Trial Ex-aminer that the Respondent Union, in violation of Section 8 (b) (2)and (1) (A) of the Act, attempted to, and did, cause the RespondentCompany to discriminate in this manner against Julyan.2 In reach-1Pursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, thehoard has delegated its powers in connection with this case to a three-member panel[Members Houston, Reynolds,and Styles].2We not only agree with the Trial Examiner that the terms of the contract did not justifythe discrimination in question, but find,in addition,thatEven if the contract authorized suchdiscrimination,itwould not be lawful or enforceableRockaway News Supply Company,lne,94 NLRB 1056, and cases there cited.97 NLRB No. 19.